NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

            ALPHONSO M. DE PEZA, SR.,
                Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-1592
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-4581, Judge William S. Green-
berg.
                ______________________

              Decided: September 6, 2019
                ______________________

   ALPHONSO M. DE PEZA, SR., FPO, AP, pro se.

    ALBERT S. IAROSSI, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR.; CHRISTOPHER O. ADELOYE, BRIAN D.
GRIFFIN, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
2                                          DE PEZA v. WILKIE




                 ______________________

    Before DYK, REYNA, and HUGHES, Circuit Judges.
PER CURIAM.
    Pro se appellant Alphonso M. De Peza appeals an order
of the United States Court of Appeals for Veterans Claims
dismissing as moot his petition for a writ of mandamus.
The Veterans Court found the writ unnecessary because
the Department of Veterans Affairs “work[ed] in a timely
and legal manner to resolve the various disagreements
raised by the petitioner.” De Peza v. Wilkie, No. 18-4581
(Vet. App. Dec. 17, 2018). Because we lack jurisdiction over
Mr. De Peza’s claims, we dismiss.
                             I
    Mr. De Peza is a veteran of the Gulf War who was
granted service connection for several conditions. In 2003,
the VA’s Manila Outpatient Clinic (the Clinic) began treat-
ing Mr. De Peza. He became dissatisfied with the care the
Clinic was providing, however, and petitioned the Veterans
Court for a writ of mandamus on August 23, 2018. He
sought an order directing the VA to reinstate certain
healthcare-related benefits that purportedly had been ter-
minated. Mr. De Peza alleged the VA had cut his access to
the Clinic and stopped providing payment for his treat-
ments.
    In response, the Secretary argued that the VA had
“taken appropriate action on the petitioner’s requests, con-
tentions and claims, and, as such, the petitioner has not
demonstrated a clear and indisputable right to the writ of
mandamus he seeks.” Resp. App. 10. 1 In support, the Sec-
retary submitted a memorandum from the Clinic’s



    1  Resp. App. refers to the Supplemental Appendix in-
cluded with the Appellee’s brief.
DE PEZA v. WILKIE                                            3



Manager addressing Mr. De Peza’s allegations. According
to the memorandum, the Clinic tried to provide care to Mr.
De Peza, but he did not provide required information. For
example, the Clinic’s manager explained that the Clinic
had not paid for forty of Mr. De Peza’s treatments because
he never submitted the required “medical reports or invoice
requests.” Id. at 19. Similarly, the Clinic did not provide
Mr. De Peza with automobile adaptive equipment, special
housing adaptations, or special-needs dogs because the
Clinic never received “correspondence indicating a request”
for these services. Id. at 25.
     The Clinic’s Manager also reported that Mr. De Peza
had engaged in repeated threatening and disruptive behav-
iors. For example, when the Clinic refused to fill Mr. De
Peza’s prescription for opioid medication because he would
not adhere with applicable refill requirements, Mr. De
Peza threatened VA employees that “[i]f you do not fill this
at the end of the day, I will blow [the Clinic employees] out
and will make sure you will be out of office.” Id. at 20.
Given his “threats and intimidation,” the Clinic removed
him as a patient. Id. at 24. But the Clinic’s Manager noted
that Mr. De Peza could continue to receive reimbursed care
for his service-connected disability at participating local fa-
cilities through the Foreign Medical Program.
    The Veterans Court considered the facts surrounding
Mr. De Peza’s treatment and concluded that the “VA has
been working in a timely and legal manner to resolve the
various disagreements raised by the petitioner. To the ex-
tent the petitioner disagrees with the merits of VA’s deter-
minations, he can appeal those decisions.” Id. at 7. Thus,
on December 17, 2018, it dismissed the petition as moot
because “the desired relief of the petition has been ob-
tained.” Id. at 7.
    Prior to dismissal, Mr. De Peza “moved for leave to file
an amended petition for extraordinary equitable and col-
lective relief and to join additional petitioners currently
4                                           DE PEZA v. WILKIE




being treated.” Id. at 7. He also filed a motion disputing
the record before the agency. The Veterans Court denied
these motions when it dismissed the petition.
                              II
     We have limited jurisdiction over appeals from the Vet-
erans Court. See Helfer v. West, 174 F.3d 1332, 1335 (Fed.
Cir. 1999). We may review denials of a writ of mandamus
if they involve a non-frivolous constitutional claim or the
interpretation of a regulation or statute. See 38 U.S.C. §
7292(a); Beasley v. Shinseki, 709 F.3d 1154, 1157–58 (Fed.
Cir. 2013). We may not, however, review factual challenges
or the application of law to fact. See 38 U.S.C. § 7292(d)(2).
    The Veterans Court considered the facts of the case, in-
cluding Mr. De Peza’s allegations and the VA’s response,
and determined Mr. De Peza’s claims did not warrant a
writ of mandamus. In reaching this conclusion, the Veter-
ans Court did not decide any questions of law. Instead, it
made factual findings and applied the law to those facts.
On appeal, Mr. De Peza has not made any non-frivolous
argument involving a constitutional claim or an error in
statutory interpretation. Thus, we lack jurisdiction over
Mr. De Peza’s claims.
    Mr. De Peza’s main argument is that the Veterans
Court violated his “due process” rights. But his allegations
are in “name only” and lack explanation. See Helfer, 174
F.3d at 1335. Thus, the Veterans Court did not decide any
constitutional issues which might give us jurisdiction over
Mr. De Peza’s claims.
     The Veterans Court’s denial of Mr. De Peza’s other mo-
tions, concurrent with the dismissal of the petition for writ
of mandamus, is also outside our jurisdiction. Any joinder
is rendered not justiciable by the prior mootness of Mr. De
Peza’s claim. See Genesis Healthcare Corp. v. Symcyzk, 569
U.S. 66, 69 (2013). And if the petitioner disagrees with the
merits of the VA’s determinations or the record, we agree
DE PEZA v. WILKIE                                       5



with the Veterans Court that he can appeal those decisions
and achieve the same relief he seeks through his manda-
mus petition.
                           III
    We have considered Mr. De Peza’s remaining argu-
ments and find them unpersuasive. Because we lack juris-
diction over his claims, we dismiss.
                      DISMISSED
    No costs.